Case: 1:18-cv-02601-SO Doc #: 14 Filed: 06/16/20 1 of 1. PageID #: 110




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



SHERELYNN LEHMAN,                              )      Case No.: 1:18 CV 2601
                                               )
       Plaintiff                               )      JUDGE SOLOMON OLIVER, JR.
                                               )
       v.                                      )
                                               )
CALLS AFTER HOURS, LLC,                        )
                                               )
       Defendant                               )      ORDER OF DISMISSAL



       On May 27, 2020, this court entered an Order to Show Cause (ECF No. 13) to Plaintiff in

writing requiring her to show cause within ten days of the entering of the Order why her case should

not be dismissed for failure to prosecute. As of this date, June 15, 2020 no response has been filed

on behalf of Plaintiff. Accordingly, the court hereby enters an Order dismissing Plaintiff’s action

for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The basis for

the Order is for all of the reasons set forth in the previously-entered Order to Show Cause.

       IT IS SO ORDERED.



                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


June 16, 2020
